DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the Application filed on 11/25/2019.
Claim(s) 1-20 is/are currently pending and have been examined.



Priority

	This application claims the benefit of provisional patent application U.S. Serial No. 62/771441 filed on 11/26/2018, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).



	 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-20 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method/process.  A process is a statutory category for patentability.  Claim 18 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 20 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1:
A method for customizing, using a 
running, with the 

running, with 
defining, 
providing, 
Claim 18 includes the following limitations:
A system for customizing an onboarding process, comprising:
a 
a 
a user 
detect the access attempt;
in response to the detection of the access attempt, run a trained learning engine on onboarding features of the access attempt to predict a likelihood of the user successfully paying for the service using the payment credential; and
when the predicted likelihood meets a likelihood threshold, automatically provide the service to the user via the user electronic device without first requesting, of the credential manager subsystem, an authorization of the payment credential for paying for the service
Claim 20 includes the following limitations:
A 
predicting, using a trained first model, a likelihood of the customer using the service;
predicting, using a trained second model that is different than the first model, a likelihood of the customer paying for the service;
calculating a length of a trial period based on each one of the predicted likelihood of the customer using the service and the predicted likelihood of the customer paying for the service;
and providing a trial of the calculated length to the customer for the service
Examiner notes: The above stricken claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of gathering user data, determining a user’s interest in a product, determining a user’s ability to pay for a product, and offering and subsequently delivering a free trial for the product to promote a future sale (claims 1 and 20) and an abstract idea of maintaining a payment method in order to access a subscription and further determining a customer’s ability to pay in order to provide a free trial in the interests of achieving a future sale (claim 18), which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003-0005]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 18, and 19 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1:
the management server
Claim 18:
credential manager subsystem 
service provider subsystem 
electronic device 
Claim 20:
non-transitory machine readable medium 
processing unit of a management server
These additional elements are not indicative of integration into a practical application because:
Regarding the “management server,” “credential manager subsystem”, “service provider subsystem,” “an electronic device,” “the non-transitory computer readable medium,” and “processing unit of a management server,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-17 and 19 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “management server,” “credential manager subsystem”, “service provider subsystem,” “an electronic device,” “the non-transitory computer readable medium,” and “processing unit of a management server,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-17 and 19 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohilla (US 2018/0300764) in view of Vasudevan (US 2014/0075034).
Claim 1. 
Rohilla discloses:
A method for customizing, using a management server (data repository/analysis apparatus on a computer system via a network performs the function of the server, see [0045]), an onboarding process afforded to a customer for a service of a service provider, the method comprising (customer acquisition, see [0015]):
running, with the management server, a trained customer service intention probability ("CSIP") model on current CSIP onboarding feature data associated with the onboarding of the customer for the service (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]), wherein the running the trained CSIP model predicts an intention probability that is indicative of the likelihood of the customer to use the service (determine the likelihood that a customer will activate the free trial, see [0038]; determine if the customer is interested in the product, see [0024]);
running, with the management server, a trained customer service capability probability ("CSCP") model on current CSCP onboarding feature data associated with the onboarding of the customer for the service (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]), wherein the running the trained CSCP model predicts a capability probability that is indicative of the likelihood of the customer to pay for the service (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]);
providing, with the management server, a free trial of the customized free trial length to the customer for the service (providing the offer (generating output) to the user after undergoing the above determinations, see [0052]; see below for the customized free trial length element).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 2.
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
further comprising, prior to the providing, determining, with the management server, whether or not the predicted intention probability meets a CSIP threshold of the trained CSIP model (determining if the likelihood of the customer user/purchasing a product based on a likelihood threshold, see [0052, 0053]; or interest in the product, see [0024 as above]), wherein the providing comprises providing the free trial of the customized free trial length to the customer for the service only when the predicted intention probability is determined to meet the CSIP threshold of the trained CSIP model (generating output for the potential customer based on this threshold wherein below the threshold presents a marketing message and above the threshold represents marketing message with a trial offer, see [0052, 0053]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla, as above, further describes the generation/delivery of the offer to the customer.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “customized free trial length”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 3. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
further comprising, prior to the providing, determining, with the management server, whether or not the predicted capability probability meets a CSCP threshold of the trained CSCP model, wherein the providing comprises providing the free trial of the customized free trial length to the customer for the service only when the predicted capability probability is determined to meet the CSCP threshold of the trained CSCP model (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla, as above, further describes the generation/delivery of the offer to the customer.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “customized free trial length”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 4. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
prior to the providing, determining, with the management server, whether or not the predicted intention probability meets a CSIP threshold of the trained CSIP model (determining if the likelihood of the customer user/purchasing a product based on a likelihood threshold, see [0052, 0053]; or interest in the product, see [0024 as above]); and
prior to the providing, determining, with the management server, whether or not the predicted capability probability meets a CSCP threshold of the trained CSCP model, wherein the providing comprises providing the free trial of the customized free trial length to the customer for the service only when (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]):
the predicted intention probability is determined to meet the CSIP threshold of the trained CSIP model (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]); and
the predicted capability probability is determined to meet the CSCP threshold of the trained CSCP model (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052, 0053]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla, as above, further describes the generation/delivery of the offer to the customer.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “customized free trial length”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 5.
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
wherein the intention probability is indicative of the likelihood of the customer to use the service after the providing the free trial (customer’s likelihood of acquisition/purchase [0027] and potential future spending of the customer [0031]; accepting the trial, and purchasing the product, see [0038]; further, likelihood to use may be interpreted as user interest [0024]).
Claim 6.
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
wherein the capability probability is indicative of the likelihood of the customer to pay for the service after the providing the free trial (customer’s likelihood of acquisition/purchase [0027] and potential future spending of the customer [0031]; accepting the trial, and purchasing the product, see [0038]).
Claim 7. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
the intention probability is indicative of the likelihood of the customer to use the service after the providing the free trial (customer’s likelihood of acquisition/purchase [0027] and potential future spending of the customer [0031]; accepting the trial, and purchasing the product, see [0038]; further, likelihood to use may be interpreted as user interest [0024]); and
the capability probability is indicative of the likelihood of the customer to pay for the service after the providing the free trial (customer’s likelihood of acquisition/purchase [0027] and potential future spending of the customer [0031]; accepting the trial, and purchasing the product, see [0038]).
Claim 10. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
wherein the running the trained CSIP model comprises running, with the management server, a plurality of trained CSIP models on the current CSIP onboarding feature data associated with the onboarding of the customer for the service to predict a plurality of respective intention probabilities (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]), wherein each trained CSIP model of the plurality of trained CSIP models is associated with a different particular free trial length, and wherein the intention probability predicted by a particular trained CSIP model of the plurality of trained CSIP models is indicative of the likelihood of the customer to use the service after a free trial of the particular free trial length associated with the particular trained CSIP model (determine the likelihood that a customer will activate the free trial, see [0038]; determine if the customer is interested in the product, see [0024]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla, as above, further describes the generation/delivery of the offer to the customer.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “customized free trial length”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 11. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 10 above.
wherein the defining comprises defining, with the management server, the customized free trial length using each one of the plurality of predicted intention probabilities and the predicted capability probability (determine the likelihood that a customer will activate the free trial, see [0038]; determine if the customer is interested in the product, see [0024]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla, as above, further describes the generation/delivery of the offer to the customer.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “customized free trial length”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 12. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
wherein the running the trained CSCP model comprises running, with the management server, a plurality of trained CSCP models on the current CSCP onboarding feature data associated with the onboarding of the customer (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]) for the service to predict a plurality of respective capability probabilities, wherein each trained CSCP model of the plurality of trained CSCP models is associated with a different particular free trial length (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]), and
wherein the capability probability predicted by a particular trained CSCP model of the plurality of trained CSCP models is indicative of the likelihood of the customer to pay for the service after a free trial of the particular free trial length associated with the particular trained CSCP model (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]).
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 13. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 12 above.
wherein the defining comprises defining, with the management server, the customized free trial length using each one of the plurality of predicted capability probabilities and the predicted intention probability.
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 14. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 12 above; Rohilla further  discloses:
wherein the running the trained CSIP model comprises running, with the management server, a plurality of trained CSIP models on the current CSIP onboarding feature data associated with the onboarding of the customer for the service to predict a plurality of respective intention probabilities, (training a model with customer data to determine the applicability of a free trial or subscription to a potential customer, see [0037, 0038]) wherein each trained CSIP model of the plurality of trained CSIP models is associated with a different particular free trial length, and wherein the intention probability predicted by a particular trained CSIP model of the plurality of trained CSIP models is indicative of the likelihood of the customer to use the service after a free trial of the particular free trial length associated with the particular trained CSIP model (determine the likelihood that a customer will activate the free trial, see [0038]; determine if the customer is interested in the product, see [0024]);.
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 15. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 14 above.
wherein the defining comprises defining, with the management server, the customized free trial length using each one of the plurality of predicted intention probabilities and each one of the plurality of predicted capability probabilities.
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claim 17. 
The combination of Rohilla and Vasudevan teaches all of the claimed limitations of claim 1 above; Rohilla further  discloses:
comprising the providing without first attempting to authorize any payment credential associated with the customer at the management server (activation of a free trial (no authorization required) vs purchase of a subscription (payment required), see [0037]).
Claim 20. 
Rohilla discloses:
A non-transitory machine readable medium storing a program for execution by at least one processing unit of a management server, the program for customizing an onboarding process afforded to a customer for a service, the program comprising sets of instructions for (data repository/analysis apparatus on a computer system via a network performs the function of the server, see [0045]; customer acquisition, see [0015]):
predicting, using a trained first model, a likelihood of the customer using the service (determine the likelihood that a customer will activate the free trial, see [0038]; determine if the customer is interested in the product, see [0024]);
predicting, using a trained second model that is different than the first model, a likelihood of the customer paying for the service (determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]);
and providing a trial of the calculated length to the customer for the service (providing the offer (generating output) to the user after undergoing the above determinations, see [0052]; see below for the customized free trial length element).
Rohilla does not explicitly disclose:
calculating a length of a trial period based on each one of the predicted likelihood of the customer using the service and the predicted likelihood of the customer paying for the service;
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohilla (US 2018/0300764) in view of Jin (US 2015/0039505).

Claim 18. 
Rohilla discloses:
A system for customizing an onboarding process, comprising server (data repository/analysis apparatus on a computer system via a network performs the function of the server, see [0045]; customer acquisition, see [0015]):
a service provider subsystem that offers a service (offering a service/product/subscription, see [0025]); and
a user electronic device (user electronic device, see [0054]) that attempts to access the service of the service provider subsystem for a user of the user electronic device (device accessing the system (accessing the data repository/sales management syste, online professional network, see figure 1, [0027]), wherein the user has a user account with the service provider subsystem (user account, see [0030]), 
Rohill does not explicitly disclose:
a credential manager subsystem that manages a payment credential;
wherein the payment credential is associated with the user account, and wherein the service provider subsystem is configured to:
detect the access attempt;
in response to the detection of the access attempt, run a trained learning engine on onboarding features of the access attempt to predict a likelihood of the user successfully paying for the service using the payment credential; and
when the predicted likelihood meets a likelihood threshold, automatically provide the service to the user via the user electronic device without first requesting, of the credential manager subsystem, an authorization of the payment credential for paying for the service.
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla further discloses a system that analyzes user data to determine a willingness and capability to use and pay for a service (determine the likelihood that a customer will activate the free trial, see [0038]; determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]).  Rohilla does not explicitly disclose a payment credential system that detects attempted access to a payment restricted system.
However, Jin discloses a dynamic trial subscription management system the includes a payment credential system, and the ability to determine access attempts, that then provisions either a subscription or a free trial (account storing a payment credential, access credential, offering a free trial/subscription, and granting access, see Jin, [0038])
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the payment credentialing and access control system of Jin because both systems aim to either provide a subscription/product/service to a user (see Jin [0001]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Jin’s payment credentialing and access control system will result in improved rates of purchase among the target customer group.
Claim 19.
The combination of Rohilla and Jin teaches all of the claimed limitations of claim 18 above; Rohilla further  discloses:
wherein the service provider subsystem is further configured to service (offering a service/product/subscription, see [0025]);
determine whether or not the user is eligible for a free trial of the service (only customers who exceed the appropriate likelihood thresholds will be eligible for free trial offers, see [0041, 0044]); and
Rohilla does not explicitly disclose:
when it is determined that the user is eligible for a free trial of the service, calculate a length of a trial period based on the predicted likelihood, wherein the automatically provided service comprises a free trial for the calculated length.
Rohilla, as cited above, discloses a system that uses machine learning to analyze a customer’s interest in and propensity to use a free trial and execute a purchase of a product, service, or subscription.  Rohilla further discloses a system that analyzes user data to determine a willingness and capability to use and pay for a service (determine the likelihood that a customer will activate the free trial, see [0038]; determine the acquisition propensity (likelihood to purchase) a product/subscription, see [0027, 0029, 0038]; capability is interpreted as interest in the product (rather than interest in the free trial of the product, see interest [0024]; further, likelihood of acquisition may be considered a capability metric as described in [0052]).  Rohilla does not explicitly disclose customizing the duration of the free trial period using the same inputs as claimed in element “defining, with the management server, a customized free trial length using each one of the predicted intention probability and the predicted capability probability”.  However, Vasudevan teaches a system of customizing orders for software/cloud based services in which free trial periods are customized to the customer (analyzing the customer attributes to determine a custom trial period for a product/service, see [0186, 0187]).
It would have been obvious for one having ordinary skill in the art at the time of invention to combine the customer acquisition modeling system of Rohilla with the custom trial period generation system of Vasudevan because both systems aim to either provide a subscription/product/service to a user (see Vasudevan [0034]; and Rohilla [0027]) and promote the product in a manner that results in future purchases (see Rohilla [0027]).  In this scenario, combining Rohilla’s acquisition propensity modeling and future purchase predicting method with Vasudevan’s customized trial durations will result in improved rates of purchase among the target customer group.

Allowable Subject Matter

Claims 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the independent claim were amended in such a way as to overcome the 35 USC §101 rejection.


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to customizing trial use terms for customers.
U.S. Pub No. 2016/0224320 to Jemiolo disclosing a system of data mining to customize software trial demonstrations.
U.S. Pub No. 2018/0300755 to Rohilla disclosing a system to segment customers of educational technology products.
U.S. Pub No. 2017/0098219 to Peram disclosing a system for fraudulent account detection and management.
U.S. Pub No. 2014/0330622 to Jacobs disclosing a subscription customer saving procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682